THOMAS, J.
(1) The defendant was tried by the court without the intervention of a jury and convicted *263under that count of the affidavit which charged a selling of prohibited liquors. The evidence for the state tended to show that the sale in question was made by the defendant’s clerk, who accepted the money for the whisky and delivered it to the purchaser at the defendant’s store; and the state was allowed, over the objection of defendant, to prove, for the expressed purpose of showing inferentially the defendant’s guilty connection with the sale so made by his clerk, that on other occasions the defendant in his own person had made such sales from his store. We think the evidence was competent.
While it is a general rule that it is not permissible to prove or admit circumstances going to show that the defendant committed another offense, or other offenses, of a similar character to that charged, yet this rule is subject to the exception that such evidence is admissible when it is necessary to show scienter, or intent, establish identity, complete the res gestee, show motive, or make out a chain of circumstantial evidence of guilt with respect to the act charged.—Moore v. State, 10 Ala. App. 179, 64 South. 520, and cases there cited.
Was the clerk, in making the sale, acting for the defendant or for himself? The fact that defendant had himself been selling liquor previous to this at his store, where the clerk was making this sale, affords some basis for an inference, in connection with the other facts and circumstances, that the clerk was acting under the authority or with the knowledge and consent of defendant, and was therefore selling defendant’s liquor under such condidtions as to make defendant criminally liable for the clerk’s act.
(2) Where intoxicating liquors belonging to the master or principal are sold illegally by the servant or agent with the knowledge or consent of the master or princi*264pal, the latter is liable to tbe same extent as if he bad made tbe sale in person.—17 Am. & Eng. Ency. Law (2d Ed.) 385; Wright v. State, 129 Ala. 123, 29 South. 864; Nall v. State, 34 Ala. 262; Seibert v. State, 40 Ala. 60.
(3) Presumptively, tbe whisky belonged to tbe defendant, as it was in bis possession and in bis store; and tbe fact that be himself bad previously been selling it afforded basis for an inference that bis clerk was authorized to also do so for him.
(4) There is likewise no merit in defendant’s contention that tbe court erred in not discharging him because of a variance between allegation and proof; tbe affidavit upon which be was tried alleging a sale of “spirituous, vinous, and malt liquors,” while tbe proof showed only a sale of spirituous liquors. This was not such a variance as would entitle tbe defendant to a discharge.—Sanford v. State, 8 Ala. App. 246, 247, 62 South. 317; Bates v. State, 152 Ala. 77, 44 South. 695; 1 Mayf. Dig. 855, § 3; Cheshire’s Case, 10 Ala. App. 140, 64 South. 544.
(5) Tbe said affidavit contained two counts. Tbe first (and tbe one upon which tbe state elected to try tbe defendant, and under which be, as stated, was convicted) alleged, as said, a sale, and tbe second alleged tbe keeping of an unlawful drinking place by defendant. The court overruled a demurrer to- this second count. If it erred in so doing it was clearly error Avithout injury, as tbe defendant was neither tried nor convicted under the count.
(6) There is no merit in tbe demurrer to tbe complaint as a whole on tbe ground that it charged two' separate and distinct offenses. Separate and distinct offenses may be joined in one complaint in separate counts when, as here, they are of tbe same general nature, and *265belong to the same family of crimes, and where the mode of trial and nature of punishment is the same. — 1 Mayf. Dig. 447, § 35.
We find no error in the record, and the judgment is affirmed.
Affirmed.